Citation Nr: 1749290	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent prior to October 18, 2016, and a rating higher than 30 percent from October 18, 2016, for service-connected anxiety disorder.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for anxiety disorder, and a July 2015 rating decision of a VARO in San Diego, California, which denied service connection for a sleep disorder. 

Jurisdiction of the matter was transferred to the RO in Columbia, South Carolina.  

In June 2017, the Veteran was afforded a videoconference hearing before the undersigned.

The issue of service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the entire appellate period, the Veteran's anxiety disorder has been primarily manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.




CONCLUSIONS OF LAW

1.  Anxiety disorder is 30 percent disabling effective October 18, 2016.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2017).

2.  The criteria for entitlement to an evaluation for anxiety disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).  With respect to the issue on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The Veteran has been rated under Diagnostic Code 9413 for unspecified anxiety disorder, which is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9413, the criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran was initially assigned a 10 percent rating for anxiety disorder, not otherwise specified, effective September 7, 2011.  Subsequently, in a February 2017 rating decision, the rating for anxiety disorder was increased to 30 percent, effective October 18, 2016.  The Veteran contends that he is entitled to higher ratings for his service-connected anxiety disorder.

Reviewing the VA medical records prior to October 18, 2016, shows that the Veteran had several symptoms related to his anxiety disorder.  During treatment in February 2011, the Veteran's symptoms included episodes of shortness of breath and rapid pulse that seemed to be well-controlled with medication.  His GAF was 75 at that time.  

In April 2012, the Veteran was afforded a VA examination.  He was diagnosed as having anxiety disorder and his occupational and social impairment was described as due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  He reported having a girlfriend for almost a year and enjoyed riding motorcycles.  The Veteran worked at Camp Pendleton as a helicopter mechanic and enjoyed his work.  He was also attending his senior year at a local college at the same time.  The Veteran described his mood as generally good.  He did report having some problems with sleep, getting only 5 hours a night, and had problems focusing and concentrating at times during the day at work and at school although he continued to do fairly well academically (2.5 grade point average).  He continued taking Sertraline regularly, although not every day.  The Veteran had symptoms of anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  The examiner noted that while the Veteran's symptoms have somewhat subsided in recent years, he continued to episodically experience "mini-episodes" of anxiety/panic once every month or two that appeared to be generally well-controlled by the medication Sertraline.  However, his sleep has been more primarily affected in that he has difficulty falling asleep at night, which somewhat impacted his energy and concentration during the day.  

During treatment in February 2015, the Veteran's anxiety displayed as chest tightness and agoraphobia, which has responded well to Sertraline.  During treatment in April 2016, the Veteran reported doing well, but was no longer receiving a benefit from Sertraline.  He initially noticed a great benefit as his mood was more stable, his memory improved, he was able to multi-task, and his job performance improved; however, over the last year he has had difficulty with concentration, has lost interest in the things he once enjoyed, and has noticed an uptick in his anxiety in social situations.  His physician recommended increasing Zoloft.

The Veteran was afforded a VA examination in December 2016.  The examiner found that the Veteran's disability demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran completed his bachelor's degree in Aviation Technical Management in 2014 and was currently working as a customer support specialist, in which he fit and built helmets for new Marine aviators.  The Veteran reported that he enjoyed the job, but has had some interpersonal issues with a couple coworkers so he limited his social interactions with them.  Testing revealed mild anxiety and minimal depression.  His symptoms included anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.  The Veteran reported that he started mental health treatment with the VA in June 2016 for treatment of his anxiety and possible depression.  Currently, he described his mood as good and denied feeling overly anxious or depressed; having panic or anxiety attacks; having crying spells or anhedonia, or sleep problems; experiencing hallucinations or delusions; or having current suicidal or homicidal ideation or intent.  He did experience some stress at work, but it was not too extreme.  His appetite was good and his energy level was normal, but low.  He did report that his motivation and interest in doing things was still low.  

During the June 2017 Board hearing, the Veteran reported that during the period prior to October 2016, he was socially isolated and was uncomfortable being in large crowds.  He stated that he had friends at work, but would avoid seeing them outside of work.  He would have severe chest pain that caused shortness of breath; however, after taking medication he no longer had the episodes of chest pain.

Prior to October 18, 2016

Based on the evidence above, the Board finds that the severity of the overall disability more nearly approximates a 30 percent rating for the Veteran's anxiety disorder prior to October 18, 2016.  As shown by the evidence, the Veteran exhibits symptoms of anxiety, panic attacks, and sleep problems.  The evidence also shows that he is socially isolated and has agoraphobia.  Although medication seemed to alleviate his episodes of anxiety/panic, the medication did not fully address all of his symptoms as he still had problems sleeping, isolation and anxiety in social situations.  The Board notes that the Veteran has been diagnosed as having mild obstructive sleep apnea; however, the medical reports regarding his psychiatric condition state that he does have chronic sleep impairment that is a symptom of his anxiety disorder.  Finally, although the April 2012 examiner indicated that the Veteran's anxiety disorder caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, which is the criteria for a 10 percent rating, the Board finds that the Veteran's overall symptoms, including those reported during that examination, are more consistent with the criteria for the 30 percent rating.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that that the record supports the higher 30 percent rating for the period prior to October 18, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Evaluation in excess of 30 percent

The assignment of the 30 percent evaluation as of October 18, 2016 now creates a uniform rating.  However, the Board must still consider whether a higher evaluation is now warranted for any time frame.  

In this regard, the Board notes that the evidence for the entire appeal period demonstrates that the Veteran's anxiety disorder is not productive of occupational and social impairment with reduced reliability and productivity.  Indeed, the Veteran has reported that he was working at a job that he enjoys, was enrolled in college and his mood was generally good.  The Veteran did have problems focusing and concentrating at times during the day at work; however, the evidence does not show that these symptoms reduced reliability and productivity as he continued to do fairly well academically and did not report having problems performing at work.  Although he reported avoiding people outside of work and medical reports stated that he was socially isolated and has agoraphobia, at the time of the April 2012 VA examination he had a girlfriend for almost a year, which he considered a serious relationship, and had friends at work.  

Moreover, at the December 2016 VA examination, the Veteran similarly reported that he enjoyed his job and had minimal interpersonal issues with a couple coworkers and testing revealed that his anxiety and depression was only mild.  Significantly, the examiner indicated that the Veteran's disability demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Significantly, the Veteran denied feeling overly anxious or depressed; having panic or anxiety attacks; having crying spells or anhedonia, or sleep problems; experiencing hallucinations or delusions; or having current suicidal or homicidal ideation or intent.  The Board acknowledges that the Veteran's motivation and interest was low and he did have disturbances of motivation and mood, which is a symptom listed in the criteria for the 50 percent rating; however, the overall symptoms of the Veteran's disability are most accurately depicted in the currently assigned disability rating.  

Therefore, the Board finds that the criteria for the higher 50 percent rating such as symptoms of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships have not been demonstrated at any time during the appeal period.  Thus, a 50 percent rating under Diagnostic Code 9413 is not warranted at any time during the appeal period.  

In sum, the Board concludes that an initial 30 percent rating is warranted for anxiety disorder prior to October 18, 2016.  However, the preponderance of the evidence is against an even higher 50 percent initial rating at any time during the appellate period.


ORDER

An initial 30 percent disability rating prior to October 18, 2016 for anxiety disorder, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial disability rating higher than 30 percent for service-connected anxiety disorder, is denied.


REMAND

The Veteran seeks service connection for a sleep disorder.  The Board finds that the issue must be remanded for due process.  

In July 2015, the RO denied service connection for a sleep disorder.  In August 2015, the Appellant submitted a timely notice of disagreement (NOD).  The record does not reflect that the RO has issued a statement of the case (SOC) on this issue.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case with respect to his claim for entitlement to service connection for a sleep disorder, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


